100 F.3d 93
UNITED STATES of America, Plaintiff-Appellee,v.Mary Peggy MOORE, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Lee Roy WILEY, Defendant-Appellant.
Nos. 94-30453, 94-30454.
United States Court of Appeals,Ninth Circuit.
Nov. 5, 1996.

Prior report:  84 F.3d 1567.
Before:  HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that these cases be reheard by the en banc court pursuant to Circuit Rule 35-3.